DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.

Claim Objections
Claim 57 is objected to because of the following informalities:
Claim 57 recites the limitation “The beverage cartridge of claim 41” in line 1.  It appears the claim should recite “The cartridge of claim 41” in order to maintain consistency with “The cartridge of claim 40” recited in Claim 41, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40-42, 48-57, and 60-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 40 recites the limitation “wherein a body structure of the body material and a cover structure of the cover material, when the cartridge body and the cover are coupled, substantially separates the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge” in lines 7-10.  The term “substantially separates” is a relative term which renders the claim indefinite. The term “substantially separates” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what degree of separation of the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge” is required to read on this limitation.
Claim 41 recites the limitation “further consisting essentially of” in line 1.  It is unclear what structure is modified by the phrase “further consisting essentially of.”  For purposes of examination Examiner interprets Claim 41 to recite “The cartridge of claim 40, the cartridge further consisting essentially of.”
Claim 50 recites the limitation “the body material consisting of at least one of body pulp, body plant fibers, and a combination thereof” in lines 2-3.  The transitional phrases “comprising,” “consisting essentially of,” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim (MPEP § 2111.03).  The transitional phrase “consisting of” is a closed ended transitional phrase that excludes unrecited elements.  The phrase “at least one” encompasses embodiments having only one plant fiber as well as embodiments having multiple plant fibers.  It is unclear how many elements (singular or plural) or plant fiber(s) are required to be present.
Claim 50 recites the limitation “the cover material consisting of at least one of cover pulp, cover plant fibers, and a combination thereof” in lines 5-6.  The transitional phrase “consisting of” is a closed ended transitional phrase that excludes unrecited elements.  The phrase “at least one” encompasses embodiments having only one plant fiber as well as embodiments having multiple plant fibers.  It is unclear how many elements (singular or plural) or plant fiber(s) are required to be present.
Claim 50 recites the limitation “wherein a body structure of the body material and a cover structure of the cover material, when the cartridge body and the cover are coupled, substantially separates the beverage material contained within the beverage cartridge from at least oxidizing materials external to the beverage cartridge” in lines 6-9.  The term “substantially separates” is a relative term which renders the claim indefinite. The term “substantially separates” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Claim 51 recites the limitation “further consisting essentially of” in lines 1-2.  It is unclear what structure is modified by the phrase “further consisting essentially of.”  For purposes of examination Examiner interprets Claim 51 to recite “The beverage cartridge of claim 50, the beverage cartridge further consisting essentially of.”
Claim 54 recites the limitation “the body material consisting of plant fibers” in lines 1-2.  Claim 50, lines 2-3 already recites “the body material consisting of at least one of body pulp, body plant fibers, and a combination thereof.”  It is unclear what the scope of the claim is with respect to unrecited additional components or steps are excluded from the scope of the claim since the phrase “consisting of” modifies the term “the body material” in two different claims.
Claim 55 recites the limitation “the cover material consisting of plant fibers” in lines 1-2.  Claim 50, lines 5-6 already recites “the cover material consisting of at least one of cover pulp, cover plant fibers, and a combination thereof.”  It is unclear what the scope of the claim is with respect to unrecited additional components or steps are excluded from the scope of the claim since the phrase “consisting” modifies the term “the cover material” in two different claims.
Claim 60 recites the limitation “a compostable material having a structure that when the cartridge body and the cover are coupled the cartridge body and the cover substantially separate the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge” in lines 6-9.  It is unknown what “a 
Claim 61 recites the limitation “further comprising a filter.”  First, it is unclear if the phrase “further comprising a filter” modifies “A cartridge” recited in Claim 60, line 1.  Second, Claim 60, line 1 recites “A cartridge consisting essentially of,” which is a transitional phrase that limits the scope of a claim to specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention in view of In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (MPEP § 2111.03.III.).  The transitional phrase “comprising” recited in Claim 61, line 1 is inclusive or open ended and does not exclude additional, unrecited elements or methods steps in view of Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (MPEP § 2111.03.I.).  It is unclear what transitional phrase, i.e. “consisting essentially of” or “comprising” applies to Claim 61.
Clarification is required.
Claims 42, 48-49, 51-53, 56-57, and 62 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40, 50, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Fahmi et al. US 2017/0021996.
Regarding Claim 40, Fahmi et al. discloses a cartridge (coffee pod system 10) for making a beverage in a beverage machine (‘996, Paragraph [0002]).  The cartridge 
Further regarding Claim 40, the limitations “wherein a body structure of the body material and a cover structure of the cover material when the cartridge body and the cover are coupled substantially separates the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge” are seen to be recitations regarding the intended use of the “cartridge.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 
Regarding Claim 50, Fahmi et al. discloses a cartridge consisting essentially of a cartridge body (container bottom 14 and container sidewall 16), a beverage material (coffee 24), and a cover (container top lid 12).  The cartridge body (container bottom 14 and container sidewall 16) consists essentially of a body material.  The body material consists of body plant fibers.  The cover (container top lid 12) is coupled to the cartridge body (at container sidewall 16).  The cover (container top lid 12) consists essentially of a cover material.  The cover material consists of cover plant fibers (‘996, FIG. 1) (‘996, Paragraphs [0014]-[0015]).
Further regarding Claim 50, the limitations “wherein a body structure of the body material and a cover structure of the cover material when the cartridge body and the cover are coupled substantially separates the beverage material contained within the beverage cartridge from at least oxidizing materials external to the beverage cartridge” are seen to be recitations regarding the intended use of the “cartridge.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Fahmi et al. teaches constructing the cartridge body and the cover of the cartridge out of the same claimed plant fiber material.  Therefore, one of ordinary skill in the art would expect the cartridge of Fahmi et al. to behave in the same manner as claimed, i.e. the body structure of the body material and the cover structure of the cover material when the cartridge body and the cover are coupled substantially separates the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge.
Regarding Claim 60, Fahmi et al. discloses a cartridge (coffee pod system 10) consisting essentially of a cartridge body (container bottom 14 and container sidewall 16), a beverage material (coffee 24), and a cover (container top lid 12) coupled to the cartridge body (container bottom 14 and container sidewall 16) such that the beverage material is contained within the cartridge body (container bottom 14 and container sidewall 16) (‘996, FIG. 1) (‘996, Paragraphs [0014]-[0015]).  The cartridge body (container bottom 14 and container sidewall 16) and the cover (container top lid 12) consists of a compostable material (recyclable material, each component forming 
Further regarding Claim 60, the limitations “a compostable material having a structure that when the cartridge body and the cover are coupled, the cartridge body and the cover substantially separate the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge” are seen to be recitations regarding the intended use of the “cartridge.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Fahmi et al. teaches constructing the cartridge body and the cover of the cartridge out of the same claimed compostable material.  Therefore, one of ordinary skill in the art would expect the cartridge of Fahmi et al. to behave in the same manner as claimed, the compostable biodegradable material from which all components forming the container are made (‘996, Paragraph [0015]) 
Claims 41-42, 48-49, 51-57, and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Fahmi et al. US 2017/0021996 as applied to claim 40 or claim 50 or claim 60 above in view of Sylvan et al. US 5,840,189 and Gordon et al. US 6,440,256.
Regarding Claims 41 and 51, Fahmi et al. is silent regarding the cartridge further consisting essentially of a filter coupled to the cartridge body such that the beverage material is contained within the cartridge body and between the filter and the cover.
Sylvan et al. discloses a beverage cartridge (beverage filter cartridge 10) having a cartridge body (base 12) and a cover (cover 16) wherein a filter (filter element 14) is coupled to at least the cartridge body (base 12) such that beverage material is contained within the cartridge body (base 12) and between the filter (filter element 14) and the cover (cover 16) (‘189, FIG. 1) (‘189, Column 2, lines 66-67) (‘189, Column 3, lines 1-28).

    PNG
    media_image1.png
    678
    505
    media_image1.png
    Greyscale

Alternatively, Gordon et al. also teaches a beverage cartridge (container C) having a cartridge body and a cover (lid L) wherein a filter (filter F) is coupled to the cartridge body (at 52) (‘256, Column 3, lines 4-6) such that beverage material is contained within the cartridge body (container C) and between the filter (filter F) and the cover (lid L).
Fahmi et al., Sylvan et al., and Gordon et al. are all directed towards the same field of endeavor of beverage cartridges suitable for insertion into a beverage making device.  It would have been obvious to one of ordinary skill in the art at the time of the 
Regarding Claims 42 and 52, Fahmi et al. discloses the beverage cartridge being recyclable (‘996, Paragraph [0008]) and being biodegradable (‘996, Paragraph [0015]), which reasonably reads on the beverage cartridge being compostable.
Regarding Claims 48 and 53, Fahmi et al. discloses the body material being a same material as the cover material (plant fibers) (‘996, Paragraphs [0006] and [0015]).
Regarding Claims 49 and 57, Fahmi et al. discloses a shape of the cartridge being frustoconical (‘996, FIG. 1).
Regarding Claims 54-55, Fahmi et al. discloses the body material consisting of plant fibers and the cover material consisting of plant fibers (‘996, Paragraph [0015]).
Regarding Claim 56, Fahmi et al. discloses the body material being a same material as the cover material (plant fibers) (‘996, Paragraph [0015]).
Regarding Claim 61, Fahmi et al. is silent regarding a filter coupled to the cartridge body and the cover such that the beverage material is contained between the filter and the cover.
Sylvan et al. discloses a beverage cartridge (beverage filter cartridge 10) having a cartridge body (base 12) and a cover (cover 16) wherein a filter (filter element 14) is coupled to at least the cartridge body (base 12) such that beverage material is contained between the filter (filter element 14) and the cover (cover 16) (‘189, FIG. 1) (‘189, Column 2, lines 66-67) (‘189, Column 3, lines 1-28).
Alternatively, Gordon et al. also teaches a beverage cartridge (container C) having a cartridge body and a cover (lid L) wherein a filter (filter F) is coupled to the cartridge body (at 52) (‘256, Column 3, lines 4-6) such that beverage material is contained between the filter (filter F) and the cover (lid L).
Fahmi et al., Sylvan et al., and Gordon et al. are all directed towards the same field of endeavor of beverage cartridges suitable for insertion into a beverage making device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage cartridge of Fahmi et al. and incorporate a filter housing foodstuff material as taught by Sylvan et al. or Gordon et al. in order to filter the coffee grounds of the brewed coffee beverage.
Regarding Claim 62, Fahmi et al. discloses a shape of the cartridge being frustoconical (‘996, FIG. 1).

Response to Arguments
Examiner notes that new rejections to 35 USC 112(b) have been made.
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive.
Applicant argues on Page 8 of the Remarks that FIGS. 4-5 of Fahmi shows that container wall 16 includes an outer wall 20, an inner wall 18, and a structural emulsion 22.  Applicant continues on Pages 8-9 of the Remarks that the container wall of Fahmi contains three distinct element of an outer wall 20, an inner wall 18 and a structural emulsion 22 and alleges cannot be the body material of the claim which contains only one element via the claimed language “the body material consisting of body plant fibers.  
Examiner first notes that independent Claim 60 does not require plant fibers.  This particular argument is not commensurate in scope with all independent claims as claimed.  Furthermore, Examiner notes that Fahmi et al. teaches that all of the components forming container 10 are formed of material appropriate plant based fiber (‘996, Paragraph [0015]).  The container wall 16 which is made of the three elements of outer wall 20, inner wall 18, and structural emulsion 22 (‘996, Paragraph [0014]) are all components of container 10.  Therefore, structural emulsion 22 is also formed of plant based fiber.  The term “emulsion” is defined as “a fine dispersion of droplets of one liquid in another in which it is not soluble or miscible.  This definition does not indicate that the emulsion is made from a different material than the plant based fiber since Fahmi et al. teaches that all components of container 10 are formed of plant based fiber.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 10-11 of the Remarks that the feature “wherein a body structure of the body material and a cover structure of the cover material when the cartridge body and the cover are coupled substantially separates the beverage material 
Examiner notes that the limitations of Claim 40 “when the cartridge body and cover are coupled” does not positively recite the cartridge body being coupled to the cover.  The term “when” is indicates an embodiment that is an intended use for a situation in which the cartridge body and cover are capable of being coupled to one another.  The term “when” is not a positive recitation of the cartridge body being coupled to the cover.  Therefore, this argument is not found persuasive.
Applicant argues on Page 10 of the Remarks that applicant has allegedly disclosed to the Office in declarations that using a given material can provide a separation of beverage material from external oxidizing materials.
Examiner notes that the limitations of Claim 40 of “wherein a body structure of the body material and a cover structure of the cover material when the cartridge body and the cover are coupled substantially separates the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge” are rejected as being unclear under 35 USC 112(b) since the term “substantially separates” is a relative term of degree.  Furthermore, Fahmi et al. teaches all components of the container being made of the same material as claimed, i.e. plant based fibers (‘996, Paragraph [0015]).  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Fahmi et al. teaches constructing the cartridge body and the cover of the cartridge out of the same claimed plant fiber material.  
Applicant argues on Page 11 of the Remarks that independent Claims 50 and 60 recite similar features to those argued with respect to independent Claim 40.
Examiner notes that Claim 40 recites the cartridge body and the cover to be made of plant fibers.  Claim 50 recites the cartridge body and the cover to “consist of at least one of pulp, plant fibers, and a combination thereof.”  Claim 60 recites the cartridge body and the cover to consist of a compostable material.  Different materials are claimed for the body and the cover of independent Claims 40, 50, and 60.  Applicant has not specifically and distinctly pointed out the supposed errors of either Claim 50 or Claim 60.  None of the arguments presented are specifically directed towards the merits of the rejection of Claim 50 or Claim 60.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792